Citation Nr: 1234731	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  05-28 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Whether the reduction of the Veteran's disability rating for prostate cancer, from 100 percent to 60 percent, effective October 1, 2005, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO). 

In an August 2008 decision, the Board found that the reduction of the Veteran's disability rating for prostate cancer was proper.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a September 2009 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in September 2009 for development in compliance with the Joint Motion.  In a March 2011 decision, the Board vacated its prior decision and again found that the reduction of the Veteran's disability rating for prostate cancer was proper.  The Veteran appealed this decision to the Court, and based on a January 2012 Joint Motion, the Court remanded this appeal in January 2012 for development in compliance with the Joint Motion.  

The September 2009 Joint Motion stated that the Veteran had raised a claim for entitlement to a psychiatric disorder, secondary to his service-connected prostate cancer.  Moreover, the issues of entitlement to service connection for irritable bowel syndrome and a dental disorder have been raised by the record, but have not been adjudicated by the RO.  Accordingly, these issues are referred to the RO for appropriate disposition.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  Here, the Court remanded the Board's decision with respect to the reduction of the Veteran's disability rating for prostate cancer, finding that the Board's March 22, 2011, decision failed to consider and adequately explain whether the Veteran's claim should be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  Accordingly, in order to prevent prejudice to the Veteran, the March 22, 2011, decision of the Board that found that the RO's decision to reduce the evaluation for the Veteran's prostate cancer from 100 percent to 60 percent was proper, must be vacated, and a new decision will be entered as if the March 22, 2011, decision by the Board had never been issued. 


REMAND

As noted above, based on a September 2009 JMR, the Court remanded the current appeal with respect to the reduction of the Veteran's disability rating for prostate cancer, finding that the Board's March 22, 2011, decision failed to consider and adequately explain whether the Veteran's claim should be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is remanded for the following action:

1.  The RO must consider 38 C.F.R. §§ 3.321(b)(1) when determining whether the reduction of the Veteran's disability rating for prostate cancer, from 100 percent to 60 percent, effective October 1, 2005, was proper. 

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case, with a discussion of 38 C.F.R. §§ 3.321(b)(1), must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

